Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-14 and election of Species A in the reply filed on 08/10/2022 is acknowledged.  The traversal is on the ground(s) that the Office has not shown a serious burden would be required to examine all of the pending claims.  This is not found persuasive for the election of Group I, claims 1-14, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.  The applicant’s traversal on the election of Species A was found persuasive, therefore the requirement for an election of species is withdrawn.
The requirement to elect a single invention is still deemed proper and is therefore made FINAL.
2.	Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/2022.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 8 recite the broad recitation “at least 3 denier per filament and at least 50,000 total denier”, and the claim also recites "or at least 6 denier per filament and at least 40,000 total denier" which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al. (US 2014/0261487 A1) (hereinafter Chapman).
	Regarding Claims 1, 3-6, 8-12, and 14, Chapman discloses an electronic smoking article having a hollow tube reservoir (Fig. 4, (501), [0067]) (i.e. a device comprising an aerosol-generating article comprising a hollow filter rod) made from a traditional cigarette filter material such as cellulose acetate tow [0070], having between 1 and 15 denier per filament and between 10,000 and 100,000 total denier as evidenced by US Patent 5,225,277 (c3 L3-7), which is incorporated by reference within Chapman in paragraph, [0071].  
	Regarding Claim 7, Chapman discloses cellulose acetate fibers can have various cross-sectional shapes, e.g. round, elongated, or multi-lobal, tri-lobal, or Y-shaped ([0076]) (i.e. filaments of the cellulose acetate tow have a cross-sectional shape selected from the group comprising circular, substantially circular, crenulated, ovular, substantially ovular, polygonal, substantially polygonal, dog-bone, "Y," "X," "K," "C," multi-lobe, and any combination thereof).  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2014/0261487 A1) (hereinafter Chapman) as applied to claim 1 above, and further in view of Nappi et al. (WO 2017/148773 A1) (hereinafter Nappi).  Chapman discloses all the claim limitations as set forth above in claim 1.  Chapman further discloses that the reservoir is non-wrapped as shown in Fig. 4. Chapman does not explicitly disclose the hollow filter rod has an encapsulated pressure drop of less than 4.5 mm water/mm length.  
	However, Nappi teaches a resistance to draw (RTD) of a hollow tube segment in the range of approximately 2 mm H2O (about 20 Pa) and approximately 20 mm H2O (about 200 Pa) (pg 3 L6-8) and the length of the hollow tube segment is at least about 10 mm (pg 4 L31-32) which results in a pressure drop per mm of hollow tube segment length in the range of approximately 0.2 mm H2O/mm length and approximately 2 mm H2O/mm length (i.e. encapsulated pressure drop of less than 4.5 mm water/mm length); the hollow tube segment is formed from cellulose acetate tow comprised of fibers between approximately 3.5 denier per filament (dpf) and approximately 9 dpf and between approximately 25,000 total denier (td) and approximately 50,000 td.   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Chapman a hollow tube segment as taught by Nappi which results in a filter hollow tube section with an encapsulated pressure drop of less than 4.5 mm water/mm length.	

13. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2014/0261487 A1) (hereinafter Chapman) as applied to claim 8 above, and further in view of Nappi et al. (WO 2017/148773 A1) (hereinafter Nappi).  Chapman discloses all the claim limitations as set forth above in claim 8.  Chapman further discloses that the reservoir is non-wrapped as shown in Fig. 4. Chapman does not explicitly disclose the hollow filter rod has an encapsulated pressure drop of less than 4.5 mm water/mm length.  
	However, Nappi teaches a resistance to draw (RTD) of a hollow tube segment in the range of approximately 2 mm H2O (about 20 Pa) and approximately 20 mm H2O (about 200 Pa) (pg 3 L6-8) and the length of the hollow tube segment is at least about 10 mm (pg 4 L31-32) which results in a pressure drop per mm of hollow tube segment length in the range of approximately 0.2 mm H2O/mm length and approximately 2 mm H2O/mm length (i.e. encapsulated pressure drop of less than 4.5 mm water/mm length); the hollow tube segment is formed from cellulose acetate tow comprised of fibers between approximately 3.5 denier per filament (dpf) and approximately 9 dpf and between approximately 25,000 total denier (td) and approximately 50,000 td.   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Chapman a hollow tube segment as taught by Nappi which results in a filter hollow tube section with an encapsulated pressure drop of less than 4.5 mm water/mm length.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747